             Case 2:21-mj-30288-DUTY ECF No. 1, PageID.1 Filed 06/09/21 Page 1 of 11
                                                                        &F~¶+q  ,r~¶                  8\\n\¶ ¶ ¶
                                           *q¶% ¶/  s~V¶                   8  ~  n] ¶ ¶ ¶

                                                                                              
                                                                   i¶§o^¶
                                                            
;t¨_W¶7©G§^£¶c¶$^uRH¶                                                                          #íMJí
   <¶                                                                                             !  D4 5   D
                                                                   'G£^¶2¶
                                                                                                   !  
                                                                                                    P 23!,!442
                                                                                                   /"




                                                          

           -¶§o^¶RHvHª¶v¶©pv£¶SG£^¶¤ªG§^¶ªoG¨¶§o^¶i±tk¶t£¶§®^¶§¶§p^¶N_£ª¶d¶²¶|±^Wk^¶GW¶N^v^e¶

       4¶¶HN®§¶§o^¶WHª^¥¶d¶                 7^§^N^¶4R§N^¶¶     t¶§p^¶R®§´¶e¶>>>?¶
                                                                                                        5@I@}~@I@V¶
                                                                                                                  ABC¶v¶ªo^¶
           µ
>>¶*I       (w£©xR§¶d¶                  0yTnylI¶     ¶§o^¶W^hWG§¤¶°vG§^W!¶
                                                                                     
" !" "                                          1Iq~¶9n`j¶

" "!"  "                                            "  ""
" !" "                                              " " "




           :ot£¶SttG¶SHv«¶t¥¶NJ£^W¶¶§o^£^¶fLRª£"¶




=¶ 'ªt®^X¶¶§p^¶H§ªHRo_W¶£o^^§¶


                                                                          * q¶  /\q~Y  6  ¬I~¶.  \T¬¶
                                                                                                         
 Qag¡a¶a¶MZ¶¦zmaZ¶{¶³¶¡a¦aUa¶
M[¢¶Q³¶¡bzFQ a¶a aU­¡{U¶aK¦¶

       June 9, >>>>
)K­a#¶>D>>     2021 >¶E¶                                                                                   

      
                         
                                                                           V 2'R               53-G R *U G
                                                                                                         
   Case 2:21-mj-30288-DUTY ECF No. 1, PageID.2 Filed 06/09/21 Page 2 of 11




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN

IN THE MATTER OF:
                                                   Case No. ____________________
RONALD KEITH REESE
DATE OF BIRTH: XX/XX/1993                          Filed Under Seal



                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Erin B. Leipold, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS)

and have been so employed since January 2008. As part of my duties as a U.S. Postal Inspector,

I conduct investigations of offenses involving mail theft, identity theft, access device fraud, and

other financial crimes. I have worked this investigation in conjunction with the Bloomfield

Township Police Department and the West Bloomfield Township Police Department. This

affidavit is based on my personal knowledge, observations, training, and experience as well as

information obtained from documents, electronic databases, witnesses, and other law

enforcement agents involved in this investigation. The information contained in this affidavit is

provided for the purpose of establishing probable cause for a criminal complaint, and thus, it

does not contain all the details of the case known to me.

       2.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Mail Theft, in violation of 18 U.S.C. § 1708, Aggravated Identity Theft, in violation

of 18 U.S.C. § 1028A, and Access Device Fraud, in violation of 18 U.S.C § 1029 have been

committed by Ronald REESE.
   Case 2:21-mj-30288-DUTY ECF No. 1, PageID.3 Filed 06/09/21 Page 3 of 11




       3.      Search warrants 5:19-mc-51439-6, 5:19-mc-51439-7, 5:19-mc-51439-11 were

previously obtained by Affiant in order to search REESE’s residence and several electronic

devices seized from a vehicle parked outside REESE’s residence.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Ronald REESE (xx/xx/1993) has engaged in a fraud scheme involving the theft and criminal

misuse of personal identifying information (PII). Searches of his residence, a vehicle parked in

the driveway of the residence, and electronic devices seized from that vehicle identified

additional evidence related to an ongoing fraud scheme involving the theft and criminal misuse

of personal identifying information (PII) in order to acquire and misuse retail credit accounts.



                                          PROBABLE CAUSE

       5.      The U.S. Postal Inspection Service investigated numerous reports of mail thefts in

Southfield, Michigan, and surrounding communities on a continuing basis from late 2018 into

2019. Residents of these communities reported finding rifled mail in various outdoor spaces

such as ditches or wooded areas, awaking in the morning to find all the mailboxes on their street

were open, or learning that checks or other negotiable items they were expecting to be delivered

via the U.S. Mail were intercepted and negotiated by an unknown party.

       6.      In March 2019, a resident of the Seven Oaks Post Office delivery area in Detroit

(48235) reported finding trash bags full of mail in an alley behind their home on three separate

occasions. Postal Inspectors retrieved these bags of mail and found that they contained mailings

for a variety of addresses in the Southfield area and surrounding communities.

       7.      Since the discovery of this abandoned mail reports of mail theft in the areas of

Bloomfield Township, West Bloomfield, Novi, Northville, Farmington Hills, Franklin, and

                                                  2
   Case 2:21-mj-30288-DUTY ECF No. 1, PageID.4 Filed 06/09/21 Page 4 of 11




Beverly Hills, Michigan continued to be received by local policing authorities. Several suspects

were developed as a result of this investigation and it appears that these subjects are working in

concert to perpetrate mail thefts and associated financial crimes.

       8.      In March 2019, Affiant obtained several police reports from the Franklin,

Michigan, Police Department that related to this investigation. One of those reports detailed the

theft of several business checks placed as outgoing mail in the mailbox belonging to M.G.S.,

who resided on Woodside Drive in Franklin. This complainant reported that four of those checks

had been cashed, which amounted to a total of $13,599.51. The complainant provided Franklin

Police Department with copies of the four checks they knew to have been cashed.

       9.      Affiant also obtained a report from Franklin Police Department that detailed the

theft of a Bank of America debit card from the mailbox of a resident of Hickory Lane in Franklin

on February 28, 2019. That resident supplied Franklin Police Department with surveillance

footage depicting a gray/silver sedan stopped at their mailbox on February 28, 2019. The

resident’s debit card was used in an attempt to make $1,080.45 in purchases from a Target in

Farmington Hills on March 8, 2019. Detective Bastianelli, employed by the Franklin Police

Department, obtained surveillance footage of the individuals responsible for the transactions at

Target. That surveillance showed a younger male subject, later identified as Cole CASTELOW,

and an unidentified female subject who were connected to a black Toyota Camry bearing license

plate DSS 0538. Detective Bastianelli learned through his investigation that the Toyota Camry

was an Enterprise rental. This vehicle was rented to Deavon ALLEN, who provided his address

as 17360 Murray Hill, Detroit, MI 48235.

       10.     Affiant contacted Investigator Finocchario, employed by Bank of America,

regarding the stolen business checks reported by M.G.S. to the Franklin Police Department. This

                                                 3
   Case 2:21-mj-30288-DUTY ECF No. 1, PageID.5 Filed 06/09/21 Page 5 of 11




investigator researched the checks in their records system and found that the checks had been

negotiated using Bank of America accounts in the names of Deavon ALLEN, Kemani

PERRYMAN, James MANN, and Bobbie JACKSON. Bank of America records show that

numerous checks made payable to other parties residing in the same areas from which the stolen

checks had originated were also deposited into these accounts. Other transaction activity in the

accounts was reviewed and several Zelle transfers to Chaste DAVIS and Ronald REESE were

made using the accounts of ALLEN and MANN. ATM surveillance from the deposits of these

checks was obtained and reviewed. These images were compared to known State of Michigan

driver’s license images for the subjects of this investigation. ALLEN, MANN, JACKSON,

CASTELOW and REESE are seen in the ATM surveillance footage. ALLEN is seen driving the

black Toyota Camry bearing license plate DSS 0538 previously mentioned, while making a

deposit of a check confirmed to have been stolen to the account of MANN on March 18, 2019.

ALLEN and JACKSON are seen together on February 26, 2019, depositing two of the stolen

checks from Franklin to their respective accounts. REESE is seen at an ATM transaction with

ALLEN on April 4, 2019, during which ALLEN deposits a check stolen from Farmington Hills,

Michigan, to ALLEN’s account. CASTELOW was seen in the ATM surveillance provided by

Bank of America at an ATM deposit of one of the stolen checks from Franklin to the account of

Kemani PERRYMAN on March 10, 2019.

       11.     Affiant obtained additional records related to vehicle rentals made to Deavon

ALLEN from Enterprise. Those records show that the Toyota Camry bearing license plate DSS

0538 was rented to Deavon ALLEN on February 28, 2019 through March 28, 2019. A Fifth

Third credit card in the name of Ronald REESE was used to make two payments on that rental

contract.

                                                4
   Case 2:21-mj-30288-DUTY ECF No. 1, PageID.6 Filed 06/09/21 Page 6 of 11




       12.     Information gathered during the course of this investigation indicates that Ronald

REESE and Chaste DAVIS are in a relationship and previously resided at 19737 Forrer St,

Detroit, MI 48235 (herein the Subject Premises). A vehicle previously seen at the address 901

Taylor St, Detroit, MI 48202, was consistently seen at the Subject Premises by investigating

agents during the investigation. The Taylor Street address is the residential address listed on

Chaste DAVIS’ Michigan operator license record. The vehicle seen at both the Taylor Street

address, and then more recently at the Subject Premises, is a 2003 Mitsubishi Eclipse bearing

license plate DTR 0523. This vehicle is registered to Claudelle Davis. Investigation has

determined Claudelle Davis is Chaste DAVIS’ mother.

       13.     On September 13, 2019, postal inspectors retrieved trash abandoned in a trash

receptacle in front of the Subject Premises. Inside that trash were several items relevant to this

investigation. There was a letter from the Wells Fargo Fraud and Claims Management

department addressed to B.C. at the Subject Premises; Citi credit card convenience checks

addressed to S.K. at an address in South Lyon, Michigan; and check 3034 from a J.P. Morgan

Chase account belonging to W.H. LLC located in Bloomfield Hills, Michigan. Other than the

seized items, neither B.C., S.K., nor W.H. LLC were known to be associated with the Subject

Premises during the investigation.

       14.     Affiant conducted research in investigative databases and located B.C. at an

address in Farmington Hills, Michigan. Affiant met with B.C. at that address on September 18,

2019. B.C. stated he/she had received notice from U.S. Bank recently regarding a fraudulent

application for an account using his/her personal information. B.C. provided a copy of a letter

received from U.S. Bank regarding that application. B.C. advised he/she did not apply for any

accounts with Wells Fargo either, and denied any affiliation with the Subject Premises. B.C.

                                                 5
   Case 2:21-mj-30288-DUTY ECF No. 1, PageID.7 Filed 06/09/21 Page 7 of 11




stated that though he/she is unaware of any mail theft activity, the mail for his/her address is

delivered across the road. B.C. later contacted Wells Fargo and was told that the application for

an account using his/her personal information had been denied.

       15.     On September 27, 2019, Affiant spoke with B.C. regarding this investigation.

B.C. stated that he/she had just learned of another attempt to open an account at PNC Bank using

his/her PII and the address of the Subject Premises. B.C. also stated that his/her recent credit

report lists the phone number (313) 806-6608, which is a phone number that is unfamiliar to

him/her.

       16.     On September 16, 2019, Affiant contacted J.P. Morgan Chase Bank regarding

check 3034 in connection with the account of W.H. LLC located in Bloomfield Hills, Michigan.

Their records showed the account had been frozen, however, recently five checks had been

written against the account, which were all negotiated via mobile deposit. Some of these checks

had been returned as unpaid. The checks written against the account are number 3015 made

payable to Dacota Haley in the amount of $1955.58 for “lawn service”; number 3013 made

payable to Kylin Bailey in the amount of $800 for “landscaping”; number 3009 made payable to

Ashley Bomer in the amount of $900; number 3010 made payable to Tiara Hayes in the amount

of $900 for “rent”; and number 3008 made payable to Kylin Bailey in the amount of $1000 for

“One Guard Watch Dogs”.

       17.     Affiant learned that M.H. had filed police report 19-21113 with the Bloomfield

Township Police Department regarding the theft of business checks mailed to him/her from J.P.

Morgan Chase for his/her business, W.H. LLC. M.H. was expecting these checks in June 2019

but never received them. On July 20, 2019, M.H. checked their account and learned two checks

had been written against the W.H. LLC account without his knowledge or permission. These

                                                  6
    Case 2:21-mj-30288-DUTY ECF No. 1, PageID.8 Filed 06/09/21 Page 8 of 11




were checks 3008 and 3013 made payable to Kylin Bailey. Research revealed records for Kaylin

Bailey, who has previously been arrested for retail fraud.

        18.    On September 19, 2019, Affiant contact M.H. to further discuss the J.P. Morgan

Chase Bank checks related to his/her business account in the name of W.H. LLC that were stolen

and falsely negotiated. M.H. confirmed he/she had not made checks 3008, 3009, 3010, 3013, or

3015 payable to any of the parties listed in paragraph 18. M.H. also stated he/she did not give

anyone permission to be in possession of these checks. M.H. said his/her mail is received at the

road.

        19.    On September 15, 2019, Affiant reviewed mail staged for delivery to the Subject

Premises at the U.S. Postal Service. Affiant observed several pieces of first-class mail addressed

to different individuals from financial entities. One of these mailings appeared to contain a

credit card.

        20.    Search warrants for the Subject Premises and a 2004 Ford Taurus bearing

Michigan license plate DKG 7538, herein the Subject Vehicle, were executed on October 2,

2019. The Subject Vehicle was parked in the driveway of the Subject Premises at the time of

this search. Investigating agents found this vehicle is registered to Claudelle DAVIS, Chaste

DAVIS’ mother. Amongst other things, the search warrants authorized the seizure of items

relevant to the crimes of Mail Theft, Identity Theft and/or Access Device Fraud, including

electronic devices.

        21.    During the search of the Subject Premises investigating agents found several

boxes full of mailings, checks, credit cards, and identification that does not belong to Ronald

REESE or Chaste DAVIS. A significant amount of evidence indicative of the crimes of mail

theft and identity theft were found throughout the Subject Premises. Specifically, agents found

                                                 7
   Case 2:21-mj-30288-DUTY ECF No. 1, PageID.9 Filed 06/09/21 Page 9 of 11




checks from the areas of Farmington Hills, West Bloomfield, Bloomfield Hills, Southfield, Troy,

Rochester Hills, and Novi. Several of these checks were business checks belonging to M.G.S.,

the resident on Woodside Drive in Franklin, Michigan, who filed the complaint with the Franklin

Police Department detailed in paragraph eight above. Many of the checks found were endorsed

on the back with the name “Ronald REESE”, and some of the checks were made payable to other

suspects identified in the investigation, including Cole CASTELOW. Agents also found various

mailings from Novi, Troy, Franklin, and West Bloomfield. A mailing from Wells Fargo

addressed to victim B.C., B.C.’s driver’s license, and debit cards from Huntington Bank and

Wells Fargo bearing B.C.’s name were also found at the Subject Premises. Note that during the

search documents, such as photos, mailings and records, were also found showing that REESE

and DAVIS have dominion over the residence. One of the photographs was a group shot that

included REESE, Deavon ALLEN, Cole CASTELOW, and an unknown man. Investigating

agents also noticed that mailings and notebooks, including one addressed to T.W. in West

Bloomfield, were located inside the Subject Vehicle.

       22.     On October 4, 2019, Affiant received a call from Chaste DAVIS, who stated she

had just arrived home and learned that investigating agents conducted a search of her residence,

the Subject Premises, after finding the paperwork agents left there. DAVIS stated she has never

been involved with anything like this situation, and that she was pregnant and did not have time

to deal with it. DAVIS agreed to meet with Affiant, but later cancelled the meeting and stated

she would call another time to reschedule. This meeting never took place.

       23.     Search warrants were also obtained for two cell phones seized as a result of the

search of the Subject Vehicle, and an extraction of data stored was performed on those phones.

This extraction identified data indicative of an identity theft and financial fraud scheme. This

                                                 8
  Case 2:21-mj-30288-DUTY ECF No. 1, PageID.10 Filed 06/09/21 Page 10 of 11




included screenshots of account numbers tied to different names, which appear to have been

obtained from a database. The phone these images were stored on also contained a video Ronald

REESE took of himself that appears to be related to a social media account.

       24.     Records were obtained for an account in the name of Ronald REESE at Fifth

Third Bank. These records confirm REESE’s bank account was used to make two payments for

the rental of the Toyota Camry bearing license plate DSS 0538, mentioned above, from

Enterprise. They also confirm funds were received in REESE’s account via Zelle from Deavon

ALLEN, James MANN, and Malik FRAZIER. These records also confirm two Zelle transfers

were deposited in REESE’s account from a Wells Fargo account in the name of B.C.

Investigation has determined that B.C. did not open an account at Wells Fargo. Evidence

suggests REESE opened the account using B.C.’s identity in order to further his fraud scheme.

Finally, the Fifth Third Bank records included copies of numerous checks deposited in REESE’s

account in 2018. The addresses of the makers of these checks are in Bloomfield Hills,

Southfield, Troy, Farmington Hills, West Bloomfield, and Franklin, Michigan. These are areas

known to have been targeted for mail theft by the suspects in this investigation. The checks are

made payable to a variety of parties who are not REESE, however, his signature is endorsed on

the back of the check.

       25.     This investigation has identified more than 800 victims, most of whom reside in

the metro Detroit area. It appears several suspects identified through this investigation, including

Ronald REESE, stole mail from residents in the metro Detroit area on a continuing basis between

2018 and 2019. They obtained items of value, including checks, credit cards, credit card

information, and identification, from the mail they stole, which they then used for their personal

enrichment.

                                                 9
Case 2:21-mj-30288-DUTY ECF No. 1, PageID.11 Filed 06/09/21 Page 11 of 11




      %BWJE3(SBOE

     June 9, 2021
